Colt, J.
It is always a question of fact for the jury whether the force which is used as a defence against an assault is appropriate in kind and degree. The jury were here told that the defendant had a right to use reasonable force proper in kind and degree to protect his person. This was all that the case required upon the points complained of in the exceptions, and permitted the jury to make all due allowance for infirmity of human passion and impulse in resisting a sudden blow. If more particular instructions upon this point were desired, the attention of the court should have been distinctly called to them. Commonwealth v. Clark, 2 Met. 23.
Other instructions were given which are not reported, and under them the jury must have found that the assault complained of was committed by the defendant on the second of September before the warrant was issued, notwithstanding the complainant testified, inadvertently, no doubt, that it was on the second Monday of September. Exceptions overruled.